Opinion issued December 17, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00926-CR
                           ———————————
                JOSUE PABLO ARMENTA-ROSA, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Case No. 1196470


                         MEMORANDUM OPINION

      On June 26, 2009, appellant, Josue Pablo Armenta-Rosa, pleaded guilty

without an agreed recommendation to the felony offense of burglary of a habitation

and was placed on deferred adjudication community supervision for a period of ten

years. On May 20, 2013, the State filed a motion to adjudicate guilt and revoke
Armenta-Rosa’s probation. Pursuant to an agreement with the State, Armenta-Rosa

pleaded true to the allegations in the State’s motion to adjudicate guilt and the State

recommended that punishment be assessed at five years’ incarceration. On October

15, 2014, in accordance with Armenta-Rosa’s agreement with the State, the trial

court entered a judgment adjudicating guilt and assessing punishment at five years’

incarceration. The trial court certified that Armenta-Rosa waived his right to appeal.

Armenta-Rosa, acting pro se, subsequently filed a notice of appeal arguing that he

received ineffective assistance of counsel. We dismiss this appeal because the trial

court’s certification that Armenta-Rosa waived his right to appeal is supported by

the record.

                                    ANALYSIS

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. See TEX. R. APP. P. 25.2(d);

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The trial court’s

certification, which was signed by Armenta-Rosa, states that Armenta-Rosa waived

his right of appeal. See TEX. R. APP. P. 25.2(d). A valid waiver of appeal prevents a

defendant from appealing without the trial court’s consent. See Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003). We review the record to determine

whether the record supports the trial court’s certification. See Dears, 154 S.W.3d at




                                          2
615 (providing that appellate court may review record to determine whether

appellant has right to appeal).

      Our review of the record in this case indicates that, on October 15, 2014, the

State agreed to recommend punishment at five years’ incarceration in return for

Armenta-Rosa pleading true to the allegations in the State’s motion to adjudicate

guilt and waiving his right to appeal. As part of the plea paperwork, Armenta-Rosa

signed a document styled “Stipulation of Evidence” in which Armenta-Rosa initialed

his pleas of true to the State’s allegations and the State’s recommended sentence.

The signed document includes a section entitled “Waiver of Appeal” in which

Armenta-Rosa initialed the following statement waiving his right to appeal as part

of his agreement with the State: “As part of my agreement with the prosecutor to

plead true, I AGREE TO WAIVE any right to appeal I may have concerning any

issue or claim in this case, including my plea o[f] true or admission of guilt.”

(emphasis in original).

      A defendant may knowingly and intelligently waive his appeal as a part of a

plea where consideration is given by the State for that waiver. See Ex parte

Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App. 2009) (holding that “a defendant

may knowingly and intelligently waive his entire appeal as a part of a plea, even

when sentencing is not agreed upon, where consideration is given by the State for

that waiver.”); see also Jones v. State, No. 01-14-00510-CR, 2015 WL 505179, at


                                         3
*1 (Tex. App.—Houston [1st Dist.] Feb. 5, 2015, no pet.) (mem. op., not designated

for publication) (“When a defendant waives his right of appeal in exchange for

consideration from the State, his waiver is made knowingly, intelligently, and

voluntarily, and he may not appeal any matters unless the trial court first grants

permission.”) (citation omitted). Here, the State provided consideration for Armenta-

Rosa’s waiver by recommending that his punishment be assessed at five years’

incarceration.

                                 CONCLUSION

      We find that the record shows that Armenta-Rosa waived his right to appeal

as consideration, along with his plea of true, for the State’s recommending

punishment at five years’ incarceration. Because the trial court’s certification that

Armenta-Rosa waived his right to appeal is supported by the record and the trial

court did not give its permission to appeal, Armenta-Rosa has no right of appeal and

we must dismiss this appeal. See Menefee v. State, 287 S.W.3d 9, 12 n.12 (Tex.

Crim. App. 2009); Dears, 154 S.W.3d at 613. Accordingly, we dismiss the appeal

for want of jurisdiction. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4